Per Curiam.

On August 9, 1972, relators tendered articles of incorporation for a nonprofit corporation to respondent, Secretary of State. He refused to accept those articles because:
“* * * this office finds that acceptance of the proposed articles of incorporation for Greater Cincinnati Gay Society, Inc. appear to be contrary to public policy since homosexuality as a ‘valid life style’ has been and is currently defined by statute as a criminal act.”
On August 24, 1972, a complaint, styled State of Ohio, ex rel. Greater Cincinnati Gay Society, Inc., v. Brown, Secretary of State, was filed in this court asking for a writ of mandamus to require the Secretary of State to accept, approve, file and record those articles of incorporation.
Respondent filed a motion to dismiss, arguing that relator was improperly denominated in the complaint as a corporation; that its avowed purpose was, on its face, contrary to public policy; and that it might be advocating *113furtherance of its objectives by means other than legal.
This court overruled the motion to dismiss, and allowed relator to amend its complaint by changing the name of relator.
In the amended complaint, relators argue that “there is no statute whatsoever which prohibits the state of being a homosexual or promoting homosexuality as a valid life style.” They argue further that nowhere in the articles of incorporation can a purpose to engage in, or urge others to engage in, criminal acts be found. Finally, relators argue that E. C. Chapter 2907 of the new Criminal Code, effective January 1, 1974, dealing with sexual offenses, shows no specific animus against the activities of homosexuals so that promoting homosexual conduct cannot be said to be contrary to public policy in Ohio. The subject, as a whole, invites more extensive discussion, but we forbear.
The Secretary of State refused to accept the articles of incorporation pursuant to E. C. 1702.07(A), which, in pertinent part, provides:
“When articles of incorporation and other certificates relating to the corporation are filed with the Secretary of State, he shall, if he finds that they comply with the provisions of Sections 1702.01 to 1702.58, inclusive, of the Eevised Code, endorse thereon his approval * * *.” (Emphasis added.)
The Secretary of State found that the articles of incorporation, as tendered, did not comply with E. C. 1702.03, which provides:
“A corporation may be formed for any purpose or purposes for which natural persons lawfully may associate themselves # * *.” (Emphasis added.)
It is the opinion of this court that the statutes (E. C. 1702.01 to 1702.58) give the Secretary of State discretion in determining which articles of incorporation he will accept.
Although homosexual acts between consenting adults are no longer statutory offenses since the new Criminal Code came into effect, there is still reason for denying the writ. We agree with the Secretary of State that the promo*114tion of homosexuality as a valid life style is contrary to the public policy of the state.

Writ denied.

Corrigan and Celebrezze, JJ., concur.
Herbert and P. Brown, JJ., concur in the judgment.
O’Neill, C. J., Stern and W. Brown, JJ., dissent.